EXHIBIT 10.14

Acknowledgement and Waiver Agreement

between

 

1. PIERIS AG, Lise-Meitner-Straße 30, 85354 Freising-Weihenstephan, represented
by its Supervisory Board

- hereinafter referred to as the “Company” -

 

2. Stephen S. Yoder, Poccistr. 11, 85375 Neufahrn b. Freising

- hereinafter referred to as the “CEO” -

- Company and CEO herein collectively also referred to as the “Parties” –

The Parties have concluded a management agreement on 30 August 2009 as amended
on March 12, 2012 (the “Management Agreement”). Pursuant to clause 4.3 of the
Management Agreement, the CEO shall be eligible to participate in the option
pool in such way that the CEO shall be granted a stake of 2.5 % in the Company
in an event of a sale of the shares in the Company or a sale of the assets of
the Company.

The Company intends to enter into an acquisition agreement with Marika Inc. (to
be renamed Pieris Pharmaceuticals, Inc.) and the holders of 100% of the
outstanding shares of the Company’s capital stock (the “Shareholders”), by
which, inter alia, the Shareholders (a) contribute, transfer, assign and deliver
all of their shares in the Company to Marika Inc. in exchange for shares of
common stock in Marika Inc. with the result of the Company becoming a
wholly-owned subsidiary of Pieris Pharmaceuticals, Inc. (f/k/a, Marika Inc.)
(the “Transaction”).

Hereby, the Parties expressly acknowledge and agree that the Transaction (i)
shall not be deemed as the Exit within the meaning of clause 4.3 of the
Management Agreement, based on the Parties’ original intention and understanding
at the time they entering into the Management Agreement, and therefore, (ii)
shall not result in a granting of the Exit Fee within the meaning of such clause
4.3. For the avoidance of doubt, the CEO waives any such claims, in connection
with the Transaction, under clause 4.3 of the Management Agreement, and the
Company accepts this waiver.

This Waiver Agreement shall be governed exclusively by German law.

 

Freising, 2 December 2014

    München, 12 December 2014  

PIERIS AG

    STEPHEN S. YODER  

/s/ Chau Khuong

   

/s/ Stephen S. Yoder

  By:   Khuong, Chau       Its:   Chairman of the Supervisory Board      

PIERIS AG _Stephen S. Yoder